DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 was filed before the notice of allowability.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given through email and phone correspondence with Attorney Stephen Ball (Reg. # 59,169) on 7/21/2022

The application has been amended as follows: 

1. (Currently Amended) A system with machine readable media executing on a processor for simulating an aesthetic procedure to be performed on a body part, comprising: a modelling application for receiving an input comprising an image of the body part and an anatomical measurement of the body part, and for generating a 3D representation of the body part based on the input; a 3D editor enabling a user to modify the 3D representation to correct inaccuracies in the 3D representation; a catalog of a plurality of products or services each associated with an aesthetic procedure; a planning interface for displaying the 3D representation to a user and enabling the user to plan an aesthetic procedure by selecting one of the plurality of products or services in the catalog; a simulation application for generating a 3D simulation of an outcome of the aesthetic procedure based on the selected product or service and the 3D representation; a viewer for displaying the 3D simulation so the user can virtually pre-visualize the impact on the body part of performing the aesthetic procedure associated with the selected one of the plurality of products or services.
 
15. (Currently Amended) A computing-machine implemented method executing on a processor for simulating an aesthetic procedure to be performed on a body part, comprising: receiving an input comprising an image of the body part and an anatomical measurement of the body part, and generating a 3D representation of the body part based on the input; enabling a user to modify the 3D representation to correct inaccuracies in the 3D representation; providing a catalog of a plurality of products or services each associated with an aesthetic procedure; displaying the 3D representation to a user and enabling the user to plan an aesthetic procedure by selecting one of the plurality of products or services in the catalog; generating a 3D simulation of an outcome of the aesthetic procedure based on the selected product or service and the 3D representation; displaying the 3D simulation so the user can virtually pre-visualize the impact on the body part of performing the aesthetic procedure associated with the selected one of the plurality of products or services.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Although the examiner was able to find references that teach 3D modelling of body parts for presenting an aesthetic procedure, the examiner was not able to find 3D modelling with body measurements that could be easily paired together to form a 103 rejection.  Further discrepancies include the selection of products and services related to aesthetic procedures.  Where many of these elements could be found individually, the examiner was not able to find enough overlapping art that can be reasonably combined to form a 103 rejection before the effective date of 2/7/2013.  It is the opinion of the examiner, that, although these elements may exist individually, there is no art that can reject this claim via a 102 rejection, or, when combined to form a 103 rejection with a reasonable amount of art (i.e. not exceeding an unreasonable combination such as using 4 or more references).  Accordingly, the examiner sees fit to allow this application on the merits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145